OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10529 The GKM Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl 11150 Santa Monica Blvd. Los Angeles, CA 23226 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end: July 31, 2012 Date of reporting period: April 30, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. GKM Growth Fund Schedule of Investments April 30, 2012 (Unaudited) Common Stocks - 113.5% Shares Value Consumer Discretionary - 4.4% Hotels, Restaurants & Leisure - 2.4% Yum! Brands, Inc. $ Household Durables - 2.0% Tupperware Brands Corporation Consumer Staples - 4.6% Beverages - 2.3% Coca-Cola Company (The) Food & Staples Retailing - 1.0% Costco Wholesale Corporation Household Products - 1.3% Church & Dwight Company, Inc. Health Care - 22.0% Biotechnology - 0.8% Celgene Corporation* Health Care Equipment & Supplies - 10.4% Baxter International, Inc. Conceptus, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc. Stryker Corporation Health Care Providers & Services - 4.2% Henry Schein, Inc.* McKesson Corporation Pharmaceuticals - 6.6% Allergan, Inc. Mylan, Inc.* Novartis AG - ADR Roche Holdings AG - ADR Teva Pharmaceutical Industries Ltd. - ADR Industrials - 10.1% Air Freight & Logistics - 1.1% FedEx Corporation Commercial Services & Supplies - 1.2% Stericycle, Inc.* GKM Growth Fund Schedule of Investments (Continued) Common Stocks - 113.5% (Continued) Shares Value Industrials - 10.1% (Continued) Electrical Equipment - 1.1% Babcock & Wilcox Company (The)* $ Industrial Conglomerates - 1.8% General Electric Company Machinery - 3.7% Cummins, Inc. Pall Corporation Road & Rail - 1.2% Norfolk Southern Corporation Information Technology - 65.2% Communications Equipment - 2.0% QUALCOMM, Inc. Computers & Peripherals - 19.9% 3D Systems Corporation* Apple, Inc.* EMC Corporation* Stratasys, Inc.* Electronic Equipment, Instruments & Components - 4.7% Trimble Navigation Ltd.* Internet Software & Services - 9.3% eBay, Inc.* Google, Inc. - Class A* IT Services - 9.1% Accenture Ltd. - Class A Automatic Data Processing, Inc. International Business Machines Corporation Semiconductors & Semiconductor Equipment - 2.6% Texas Instruments, Inc. Software - 17.6% Adobe Systems, Inc.* Autodesk, Inc.* Intuit, Inc. Microsoft Corporation Nuance Communications, Inc. * Oracle Corporation SAP AG Symantec Corporation* GKM Growth Fund Schedule of Investments (Continued) Common Stocks - 113.5% (Continued) Shares Value Materials - 7.2% Chemicals - 7.2% Ecolab, Inc. $ Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $28,950,173) $ Money Market Funds - 0.0% Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(a) (Cost $541) $ Total Investments at Value(b) - 113.5% (Cost $28,950,714) $ Liabilities in Excess of Other Assets - (13.5%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. Rate shown is the 7-day effective yield as of April 30, 2012. (b) All securities are pledged as collateral for the Fund's bank line of credit. See accompanying notes to the Schedule of Investments. GKM Growth Fund Notes to Schedule of Investments April 30, 2012 (Unaudited) 1. Securities valuation Equity securities of GKM Growth Fund (the “Fund”), a series of The GKM Funds, are generally are valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the investment advisor to the Fund (the “adviser”) believes such prices accurately reflect the fair market value of such securities.Securities that are traded on any stock exchange are generally valued at the last quoted sale price. Lacking a last sale price, an exchange traded security is generally valued at its last bid price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.When market quotations are not readily available, when the adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current market value or when restricted securities are being valued, such securities are valued as determined in good faith by the adviser, in conformity with guidelines adopted by and subject to review of the Board of Trustees of The GKM Funds and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.The fair value of securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost which approximates fair value absent unusual circumstances. Generally accepted accounting principles (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: ● Level 1 – quoted prices in active markets for identical securities ● Level 2 – other significant observable inputs ● Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2012 by security type: Level 1 Level 2 Level 3 Total Common Stocks $ $
